 



Exhibit 10.4

GARTNER, INC.
2003 LONG-TERM INCENTIVE PLAN

1. Purpose of the Plan. The purpose of this 2003 Long-Term Incentive Plan is to
enable the Company to provide incentives to eligible employees, officers,
consultants and directors whose present and potential contributions are
important to the continued success of the Company, to afford these individuals
the opportunity to acquire a proprietary interest in the Company, and to enable
the Company to enlist and retain qualified personnel. This purpose will be
effected through the granting of (a) stock options, (b) stock appreciation
rights, (c) restricted stock awards, (d) restricted stock units, (e) long-term
performance awards, and (f) director common stock equivalents.

2. Definitions.

     (a) “Award” means an Option, SAR, Restricted Stock Award, Restricted Stock
Unit, Long-Term Performance Award or Common Stock Equivalent awarded under the
Plan.

     (b) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Award.

     (c) “Board” means the Board of Directors of the Company.

     (d) “Cause” means (i) Participant’s failure to perform his or her assigned
duties or responsibilities (other than a failure resulting from disability) in
such a manner as to cause material loss, damage or injury to the Company;
(ii) gross negligence or serious misconduct by Participant in connection with
the discharge of the duties of his or her position in such a manner as to cause
material loss, damage or injury to the Company; (iii) Participant’s use of drugs
or alcohol in such a manner as to materially interfere with the performance of
his or her assigned duties; or (iv) Participant’s being convicted of, or
entering a plea of nolo contendere to, a felony. In each instance, the foregoing
acts and omissions shall not constitute Cause unless and until the Participant
has been provided with written notice from the Company describing Participant’s
act or omission that otherwise would constitute Cause and Participant’s failure
to remedy such act or omission within 30 days of receiving written notice.

     (e) “Change in Control” means the happening of any of the following:

     (i) when any “person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, a Subsidiary or a Company employee
benefit plan, including any trustee of such plan acting as trustee) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty (50%) of the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors (other than
as a

- 1 -



--------------------------------------------------------------------------------



 



result of a repurchase of securities by the Company or in connection with a
transaction described in clause (ii) below); or

     (ii) a merger or consolidation of the Company with any other entity, other
than a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

     (iii) the stockholders of the Company approve an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets; or

     (iv) a change in the composition of the Board occurring after approval of
the Plan by the Company’s stockholders, as a result of which fewer than a
majority of the Directors holding voting rights on the Board are Incumbent
Directors.

     (f) “Code” means the Internal Revenue Code of 1986, as amended.

     (g) “Committee” means a Committee appointed by the Board in accordance with
Section 11 to administer the Plan or, if no Committee is appointed, the entire
Board.

     (h) “Common Stock” means the Class A Common Stock of the Company.

     (i) “Common Stock Equivalent” means a right to receive Shares in the future
that may be granted to an Outside Director pursuant to Section 10.

     (j) “Company” means Gartner, Inc., a Delaware corporation.

     (k) “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services and who is compensated for
such services, provided that the term “Consultant” shall not include Directors
who are paid only a director’s fee by the Company or who are not compensated by
the Company for their services as Directors.

     (l) “Director” means a member of the Board and, except for the purposes of
determining the eligibility for grants of Options under Section 10, also means
any Director Emeritus appointed in accordance with the Company’s Bylaws.

     (m) “Employee” means any person, including any officer or Director,
employed by the Company or any Parent or Subsidiary of the Company. A Director
whose services to the Company are limited to services as a Director will not be
considered “employed” by the Company.

     (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

- 2 -



--------------------------------------------------------------------------------



 



     (o) “Existing Plans” means the Company’s 1993 Director Stock Option Plan,
1994 Long Term Option Plan, 1996 Long Term Stock Option Plan, 1998 Long Term
Stock Option Plan and 1999 Stock Option Plan.

     (p) “Fair Market Value” means, as of any date, the fair market value of the
Common Stock as determined in good faith by the Committee. Absent a specific
determination by the Committee to the contrary, the fair market value of the
Common Stock will be the closing price of the Common Stock reported on a
consolidated basis on the New York Stock Exchange on the relevant date or, if
there were no sales on such date, the closing price on the nearest preceding
date on which sales occurred.

     (q) “Freestanding SARs” means a SAR granted under Section 6 without a
related Option.

     (r) “Incentive Stock Option” means an Option that is intended to qualify as
an “incentive stock option” under Section 422 of the Code or any successor
provision.

     (s) “Incumbent Directors” means Directors who either are (A) directors of
the Company as of the date the Plan is approved by the Company’s stockholders,
or (B) elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors (or majority of the
Incumbent Directors serving as members of any nominating or similar committee of
the Board) at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of Directors).

     (t) “Long-Term Performance Award” means an award under Section 9. A
Long-Term Performance Award will permit the recipient to receive a cash or stock
bonus upon satisfaction of such Performance Objectives as the Committee may
determine.

     (u) “Nonstatutory Stock Option” means an Option that is not intended to
qualify as an Incentive Stock Option.

     (v) “Option” means an option to purchase Shares of Common Stock granted
under Section 5.

     (w) “Outside Director” means a Director who is not an Employee.

     (x) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

     (y) “Participant” means any person who receives an Award under the Plan.

     (z) “Performance Objectives” means the performance objectives established
under this Plan for Participants who receive grants of Long-Term Performance
Awards or, if determined by the Committee, Restricted Stock Awards, Restricted
Stock Units or other

- 3 -



--------------------------------------------------------------------------------



 



Awards. Any Performance Objectives that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code shall be
limited to specified levels of, or increases in, the Company’s, Parent’s or
Subsidiary’s return on equity, earnings per share, total earnings, earnings
growth, return on capital, return on assets, economic value added, earnings
before interest and taxes, earnings before interest, taxes and amortization,
core research contract value, total sales bookings, sales growth, gross margin
return on investment, increase in the Fair Market Value of the Shares, share
price (including, but not limited to, growth measures and total stockholder
return), net operating profit, cash flow (including, but not limited to,
operating cash flow and free cash flow), cash flow return on investment (which
equals net cash flow divided by total capital), internal rate of return,
increase in net present value or expense targets. Any Performance Objective used
may be measured, as applicable, (i) in absolute terms, (ii) in relative terms
(including, but not limited to, passage of time and/or against another company
or companies), (iii) on a per-share basis, (iv) against the performance of the
Company as a whole or of a Parent, Subsidiary or business unit of the Company,
and/or (v) to the extent not otherwise specified by the definition of the
Performance Objective, on a pre-tax or after-tax basis. The Committee shall
appropriately adjust any evaluation of performance under a Performance Objective
to exclude (i) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial conditions and results of operations appearing in the Company’s
annual report to stockholders for the applicable year, or (ii) the effect of any
changes in accounting principles affecting the Company’s, a Parent’s,
Subsidiary’s or business units’ reported results. Except in the case of an Award
intended to qualify under Section 162(m) of the Code, if the Committee
determines that a change in the business, operations, corporate structure or
capital structure of the Company or a Parent, Subsidiary or business unit of the
Company, or other circumstances render the Performance Objectives unsuitable,
the Committee may modify such Performance Objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable.

     (aa) “Plan” means this 2003 Long-Term Incentive Plan.

     (bb) “Quarterly Compensation” means the retainer fee and committee fees, as
applicable, that an Outside Director receives from the Company for each of the
Company’s fiscal quarters.

     (cc) “Restricted Stock” means shares of Common Stock that are subject to a
risk of forfeiture or other restrictions that will lapse upon the satisfaction
of specified conditions or the achievement of specified Performance Objectives.

     (dd) “Restricted Stock Award” means a grant under Section 7 of Restricted
Stock or the right to purchase Restricted Stock.

     (ee) “Restricted Stock Unit” means an Award granted pursuant to Section 8.

- 4 -



--------------------------------------------------------------------------------



 



     (ff) “Rule 16b-3” means Rule 16b-3 under the Exchange Act or any successor
rule, as in effect when discretion is being exercised with respect to the Plan.

     (gg) “SAR” means a stock appreciation right granted under Section 6.

     (hh) “Section 16 Person” means a person who, with respect to the Shares, is
subject to Section 16 of the Exchange Act.

     (ii) “Share” means a share of Common Stock, as adjusted in accordance with
Section 12.

     (jj) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

     (kk) “Tandem SAR” means a SAR granted under Section 6 in connection with a
related Option.

3. Shares Available Under the Plan.

     (a) Subject to adjustment under Section 12, 20,928,000* Shares are reserved
and available for distribution to Participants and their beneficiaries under the
Plan.

     (b) The following Shares will continue to be available for distribution
under this Plan through the grant of additional Awards:



  •   Shares subject to any Award that is canceled, expires or lapses for any
reason;     •   Shares used to pay the exercise or purchase price under any
Award, or to satisfy any tax withholding obligation attributable to any Award,
whether such Shares are withheld by the Company upon exercise of the Award or
are tendered by the Participant from previously owned Shares; and     •   Shares
available under any Award to the extent the Award is settled in cash rather than
Shares.

     (d) The payment of stock dividends on outstanding Awards will not reduce
the number of Shares available for distribution under the Plan.

 

*   This reflects 9,928,000 shares reserved for issuance under the Plan upon its
adoption in 2003, and an increase of 11,000,000 shares (subject to the approval
of the Company’s stockholders) in April 2005, for a total of 20,928,000 shares
reserved for issuance under the Plan.

- 5 -



--------------------------------------------------------------------------------



 



4. Eligibility, Award Limits and Other General Matters.

     (a) All Employees, Directors and Consultants selected by the Committee for
their potential to contribute to the success of the Company are eligible to
participate in this Plan. Only Employees are eligible to receive Incentive Stock
Options.

     (b) The following limits will apply to Awards under the Plan:



  •   No Participant may receive Options or Freestanding SARs or Tandem SARs
during any one (1) fiscal year of the Company covering in the aggregate more
than 2,000,000 Shares; provided, that a Share subject to a Tandem SAR and a
related Option shall only count as one Share against this limitation.     •   No
Participant may receive Restricted Stock Units, Restricted Stock Awards or, to
the extent payable in or measured by the value of Shares, Long-Term Performance
Awards during any one (1) fiscal year of the Company covering in the aggregate
more than 1,000,000 Shares.     •   No Participant may receive Long-Term
Performance Awards payable in cash and not measured by the value of Shares
during any one (1) fiscal year of the Company covering an amount in excess of
$2,500,000.

     (c) The Committee, in its discretion, may grant Awards on terms and
conditions that vary from Participant to Participant.

     (d) Each Award under this Plan, other than an award of Common Stock
Equivalents, will be evidenced by a written Award Agreement between the Company
and the Participant in such form and containing such provisions, not
inconsistent with this Plan, as the Committee, in its discretion, determines
from time to time. Common Stock Equivalents will be evidenced by the Company on
a book-entry basis and administered in accordance with this Plan.

     (e) The Company may, but will not be required to, issue any fractional
Share under the Plan. The Committee may provide for the elimination of fractions
or for the settlement of fractions in cash.

     (f) This Plan does not constitute a contract of employment, and adoption of
the Plan or the grant of any Award will not confer upon any Employee any right
to continued employment or interfere in any way with the right of the Company
(or its Parent or any Subsidiary) to terminate the employment of any Employee at
any time. This Plan or the grant of any Award does not confer upon any Director
any right to continuation of service as a director or any right to nomination as
a Director, or interfere in any way with any rights that a Director or the
Company may have to terminate his or her directorship at any time.

     (g) Unless otherwise determined by the Committee, Awards may not be sold,
pledged, assigned, transferred or disposed of in any manner other than by will
or by the

- 6 -



--------------------------------------------------------------------------------



 



laws of descent or distribution, and during the lifetime of a Participant may be
exercised only by a Participant. The Committee may, in its discretion, provide
for the transfer of an Award by a Participant to any member of the Participant’s
immediate family. In such case, the Award will be exercisable only by such
transferee. Following transfer, any such Award will continue to be subject to
the same terms and conditions as were applicable immediately prior to the
transfer. For purposes of this Section 4(g), a Participant’s “immediate family”
shall mean any of the following who have acquired the Award from the Participant
through a gift or domestic relations order: a child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, trusts for the exclusive benefit of these persons and
any other entity owned solely by these persons, and such other persons and
entities as shall be eligible to be included as transferees in the Form S-8
Registration Statement under the Securities Act of 1933, as amended, filed or to
be filed by the Company to register shares of Common Stock to be issued upon the
exercise of Awards granted under the Plan.

     (h) Unless otherwise determined by the Committee, the date of grant of an
Award will be the date on which the Committee makes the determination to grant
such Award.

     (i) The Committee may determine the manner in which the exercise price or
purchase price is payable with respect to any Award, which may include: (i) cash
in the form of currency or check or other cash equivalent acceptable to the
Company; (ii) nonforfeitable, unrestricted Shares owned by the Participant which
have a Fair Market Value at the time of exercise that is equal to the price
payable by the Participant; (iii) net exercise, (iv) any other legal
consideration that the Committee may deem appropriate, including restricted
Shares or other Shares that are subject to risk or forfeiture or restrictions on
transfer, on such basis as the Committee may determine; or (v) any combination
of the foregoing. Unless otherwise determined by the Committee, whenever any
exercise price or purchase price is paid in whole or in part by forfeitable or
restricted Shares, the Shares received by the Participant upon the exercise or
receipt of the Award shall be subject to the same risks of forfeiture or
restrictions on transfer as those that applied to the Shares surrendered by the
Participant, provided that such risks of forfeiture and restrictions on transfer
shall apply only to the same number of Shares received by the Participant as
applied to the forfeitable or restricted Shares surrendered by the Participant.
Any Award may provide for deferred payment of the exercise price from the
proceeds of the sale of such Shares through a bank or broker.

     (j) The Company may not make loans to Participants for the purpose of
paying the exercise price, purchase price or taxes related to any Award. Any of
the methods of payment specified in clause (i) above shall not be deemed to be a
loan by the Company.

     (k) Unless otherwise determined by the Committee upon the grant of an
Award, in the event of a Change in Control of the Company the following
provisions shall apply to Awards granted before the date the amended and
restated Plan (as presented to stockholders in the Company’s 2005 proxy) is
approved by the stockholders :

- 7 -



--------------------------------------------------------------------------------



 



  •   any Award outstanding on the date of such Change in Control that is not
yet exercisable and vested on such date shall become fully exercisable and
vested, and will remain exercisable by the Participant for a period of at least
ninety (90) days from the date the Participant receives written notice of the
Change in Control and the Participant’s exercise rights;     •   all
restrictions imposed on Restricted Stock will immediately lapse;     •   all
Performance Objectives applicable to Awards will be deemed fully met at target
amounts;     •   each outstanding Common Stock Equivalent shall convert into
Shares (as provided in Section 10(d)) immediately prior to the Change in
Control; and     •   each outstanding Award shall be assumed by the successor
entity (if any) or by a Parent or Subsidiary of the successor entity (if any).

     (l) Unless otherwise determined by the Committee upon the grant of an
Award, with respect to Awards granted on or after the date the amended and
restated Plan (as presented to stockholders in the Company’s 2005 proxy) is
approved by the stockholders, the following provisions shall apply in the event
of a participant’s termination of employment without Cause within twelve
(12) months following a Change in Control of the Company:



  •   each outstanding Award assumed or substituted for by the successor entity
(if any) or by a Parent or Subsidiary of the successor entity (if any) shall
become fully exercisable and vested, and will remain exercisable by the
Participant for a period of at least ninety (90) days from the date of the
Participant’s termination of employment without Cause;     •   all restrictions
imposed on Restricted Stock will immediately lapse;     •   all Performance
Objectives applicable to Awards will be deemed fully met at target amounts; and
    •   each outstanding Common Stock Equivalent shall convert into Shares (as
provided in Section 10(d)) immediately prior to the Change in Control.

5. Options.

     (a) Grant of Options. The Committee, in its discretion, may grant Options
to eligible Employees, Directors and Consultants, subject to the following:



  •   each grant will specify the number of Shares issuable upon exercise of the
Option;     •   each grant will specify whether it is intended to be an
Incentive Stock Option or a Nonstatutory Stock Option;

- 8 -



--------------------------------------------------------------------------------



 



  •   each grant will specify the term during which the Option is exercisable,
but no Option will be exercisable more than 10 years after its date of grant;  
  •   each grant will specify the exercise price for the Shares issuable upon
exercise of an Option, which price shall not be less than the Fair Market Value
of the Shares on the date of grant;     •   each grant will specify the form of
consideration to be paid in satisfaction of the exercise price and the manner of
payment of such consideration; and     •   each grant will specify the other
terms and conditions under which the Shares underlying the Option may be
purchased, including any vesting requirements and the treatment of the Option
upon termination of the Participant’s employment or directorship (including by
reason of death or disability).

     (b) Repricing Prohibited. Except for adjustments made under Section 12, the
exercise price for any outstanding Option may not be declared or reduced after
the date of grant and any outstanding Option may not be surrendered to the
Company as consideration for the grant of a new Option with a lower exercise
price without approval of the Company’s stockholders.

     (c) Additional Rules for Incentive Stock Options. The following additional
rules shall apply to each Option intended to be granted as an Incentive Stock
Option:



  •   the aggregate Fair Market Value (determined on the grant date(s)) of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by any Employee during any calendar year (under all plans of the
Company and its Subsidiaries and any Parent of the Company) shall not exceed
$100,000;     •   the exercise price of an Incentive Stock Option shall be not
less than one hundred and ten percent (110%) of the Fair Market Value of a Share
on the grant date that if on the grant date, the Employee (together with persons
whose stock ownership is attributed to the Employee pursuant to Section 424(d)
of the Code) owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any of its Subsidiaries or any
Parent of the Company; and     •   no Incentive Stock Option will be exercisable
more than 5 years after its date of grant if it is granted to an Employee who,
together with persons whose stock ownership is attributed to the Employee
pursuant to Section 424(d) of the Code, owns stock possessing more than 10% of
the total combined voting power of all classes of the stock of the Company or
any of its Subsidiaries or any Parent of the Company.

6. SARs.

     (a) Tandem SARs. The Committee may grant Tandem SARs to eligible Employees
in connection with all or part of an Option, either concurrently with the grant

- 9 -



--------------------------------------------------------------------------------



 



of the Option or at any time thereafter during the term of the Option, subject
to the following:



  •   the Tandem SAR will entitle the Participant to exercise it by surrendering
to the Company the unexercised Option in connection with which the Tandem SAR
was granted. The Participant will receive in exchange from the Company an amount
equal to the excess of (i) the Fair Market Value on the date of exercise of the
Tandem SAR of the Shares covered by the surrendered Option, over (ii) the
exercise price of the Shares covered by the surrendered Option, provided that
the Committee may place limits on the amount that may be paid upon exercise of a
Tandem SAR, which limits will not restrict the exercisability of the related
Option;     •   amounts payable pursuant to a Tandem SAR may be paid, in the
sole discretion of the Committee, in cash, Shares, or a combination thereof.    
•   when a Tandem SAR is exercised, the related Option will cease to be
exercisable;     •   a Tandem SAR will be exercisable only when and to the
extent that the related Option is exercisable and shall expire no later than the
date on which the related Option expires; and     •   each grant will specify
the other terms and conditions under which the Tandem SAR is exercisable,
including any vesting requirements and the treatment of the Tandem SAR upon
termination of the Participant’s employment (including by reason of death or
disability).

     (b) Freestanding SARs. The Committee may grant Freestanding SARs to
eligible Employees without related Options, subject to the following:



  •   the Freestanding SAR will entitle the Participant, by exercising the
Freestanding SAR, to receive from the Company an amount equal to the excess of
(i) the Fair Market Value of the Shares covered by the exercised portion of the
Freestanding SAR, as of the date of such exercise, over (ii) the Fair Market
Value of the Shares covered by the exercised portion of the Freestanding SAR on
the date of grant, provided that the Committee may place limits on the aggregate
amount that may be paid upon exercise of a Freestanding SAR;     •   amounts
payable pursuant to a Freestanding SAR may be paid, in the sole discretion of
the Committee, in cash, Shares, or a combination thereof.     •   each grant
will specify the number of Shares covered by the Freestanding SAR;     •   each
grant will specify the term during which the Freestanding SAR is exercisable,
but no Freestanding SAR will be exercisable more than 10 years after its date of
grant; and     •   each grant will specify the other terms and conditions under
which the Freestanding SAR is exercisable, including any vesting requirements

- 10 -



--------------------------------------------------------------------------------



 



      and the treatment of the Freestanding SAR upon termination of the
Participant’s employment (including by reason of death or disability).

7. Restricted Stock Awards.

     (a) Grant of Restricted Stock. The Committee may grant Restricted Stock to
eligible Employees on such terms and conditions as the Committee may determine,
subject to the following:



  •   each grant of Restricted Stock will provide that the Restricted Stock will
be subject to a “substantial risk of forfeiture” within the meaning of
Section 83 of the Code, on such terms and for such period as may be determined
by the Committee;     •   each grant will constitute an immediate transfer of
the ownership of the Restricted Stock to the Participant in consideration for
the performance of services. Unless otherwise determined by the Committee, a
Restricted Stock Award will entitle the Participant to dividend, voting and
other ownership rights during the period in which the Restricted Stock is
subject to substantial risk of forfeiture;     •   each grant may be made
without additional consideration from the Participant or in consideration of a
payment by the Participant that is less than the Fair Market Value of the
Restricted Stock on the date of grant;     •   each grant will provide that
during the period in which the Stock is subject to substantial risk of
forfeiture, the transferability of the Restricted Stock will be prohibited or
restricted in the manner and to the extent determined by the Committee. Such
restrictions may include rights of repurchase or first refusal in favor of the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee;     •   any grant
or the vesting of any Restricted Stock may be further conditioned upon the
attainment of Performance Objectives established by the Committee in accordance
with the applicable provisions of Section 9 of this Plan regarding Long-Term
Performance Awards; and     •   any grant may require that any or all dividends
or other distributions paid on the Restricted Stock during the period that it is
subject to a substantial risk of forfeiture be automatically set aside and
reinvested on an immediate or deferred basis in additional Shares, which may be
subject to the same restrictions as the underlying Restricted Stock or such
other restrictions as the Committee may determine.

     (b) Repurchase Option. Unless the Committee determines otherwise, the Award
Agreement for each Restricted Stock Award will grant the Company a repurchase
option exercisable upon the voluntary or involuntary termination of the
Participant’s employment with the Company for any reason (including death or
disability), on such terms and conditions as the Committee shall determine.

- 11 -



--------------------------------------------------------------------------------



 



     (c) Certificates. Shares of Restricted Stock shall be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or by the issuance of one or more certificates. Any certificates representing
Restricted Stock shall bear a legend as the Committee shall deem appropriate
referring to the applicable terms, conditions and restrictions. The Committee
may require that each Certificate representing Restricted Stock be held in
custody by the Company, together with a stock power endorsed in blank by the
Participant, until such Restricted Stock is no longer subject to a substantial
risk of forfeiture.

8. Restricted Stock Units.

     (a) Grant. Restricted Stock Units may be granted at any time and from time
to time as determined by the Committee. Each Restricted Stock Unit grant shall
be evidenced by an Award Agreement that shall specify such other terms and
conditions as the Committee, in its sole discretion, shall determine, including
all terms, conditions, and restrictions related to the grant, the number of
Restricted Stock Units and the form of payout.

     (b) Value of Restricted Stock Unit. Each Restricted Sock Unit shall have an
initial value equal to the Fair Market Value of a Share on the date of grant.

     (c) Vesting Criteria and Other Terms. The Committee shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Committee may set vesting criteria based upon the
achievement of Company-wide, business unit, or individual goals (including, but
not limited to, continued employment or service), or any other basis determined
by the Committee in its discretion. Any grant or the vesting of any Restricted
Stock Unit may be further conditioned upon the attainment of Performance
Objectives established by the Committee in accordance with the applicable
provisions of Section 9 of this Plan regarding Long-Term Performance Awards.

     (d) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Restricted Stock Unit Award Agreement. Notwithstanding the foregoing, at any
time after the grant of Restricted Stock Units, the Committee, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.

     (e) Form and Timing of Payment. Payment of earned Restricted Stock Units
shall be made as soon as practicable after the date(s) set forth in the
Restricted Stock Unit Award Agreement. The Committee, in its sole discretion,
may permit a Participant to defer receipt of the payment of earned Restricted
Stock Units, and any such deferral elections shall be subject to such rules and
procedures as shall be determined by the Committee in its sole discretion. The
Committee, in its sole discretion, may pay earned Restricted Stock Units in
cash, Shares, or a combination thereof. Shares represented by Restricted Stock
Units that are fully paid in cash again shall be available for grant under the
Plan.

- 12 -



--------------------------------------------------------------------------------



 



     (f) Cancellation. On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.

     (g) Dividend Equivalents. Participants holding unvested Restricted Stock
Units shall be entitled to be credited with all dividends and other
distributions paid with respect to the underlying Shares, unless otherwise
provided in the Award Agreement. Unless otherwise determined by the Committee,
such dividends and distributions shall be deemed reinvested in Restricted Stock
Units, which shall be subject to the same terms and conditions as the underlying
Award.

9. Long-Term Performance Awards. The Committee may grant Long-Term Performance
Awards to eligible Employees on such terms and conditions as the Committee may
determine, subject to the following:



  •   each grant will specify the payment for which the Participant is eligible,
which may be a fixed or variable number of Shares (subject to adjustment in
accordance with Section 12), or a fixed or variable cash bonus. The Committee
may provide any Participant with a choice to elect between Shares, cash and a
combination of Shares and cash;     •   each grant will specify the nature,
length and starting date of the performance period during which the payment
under the Long-Term Performance Award may be earned;     •   each grant will
specify the Performance Objectives that are to be achieved by the Participant
and, to the extent that any payments under the Long-Term Performance Award are
variable, the formula under which such payments are to be computed;     •   each
grant will specify the terms and manner of payment of any Shares or amounts
earned under the Long-Term Performance Award;     •   a grant may provide, in
the Committee’s discretion, for the payment of dividend equivalents in cash or
additional Shares on a current, deferred or contingent basis; and     •   no
payment will be made with respect to a Long-Term Performance Award until the
Committee has determined that the relevant Performance Objectives have been
achieved.

10. Awards to Outside Directors.

     (a) Award of Common Stock Equivalents. On an annual basis, each Outside
Director may elect to receive up to 50% of his or her compensation in cash and
the balance in Common Stock Equivalents. Such election shall be made no later
than December 31st of each calendar year for the following calendar year,
provided that during the first fiscal year during which the Plan is in effect,
the elections made by the Outside Directors with respect to the common stock
equivalents provided for in the Company’s 1993 Director Stock Option Plan shall
be deemed to be their elections under this Plan. Beginning on April 1, 2003, and
on the first business day of each of the Company’s fiscal quarters during the
term of this Plan, the Company shall grant to each Outside Director that number
of Common Stock Equivalents equal in value to that portion of the Outside
Director’s Quarterly Compensation for the immediately preceding

- 13 -



--------------------------------------------------------------------------------



 



quarter that he or she has elected to receive in Common Stock Equivalents
divided by the Fair Market Value of the Common Stock on such day.

     (b) Book-Entry Account; Nontransferability. The number of Common Stock
Equivalents awarded to each Outside Director shall be credited to a book-entry
account established in the name of the Outside Director. The Company’s
obligation with respect to such Common Stock Equivalents will not be funded or
secured in any manner. No Common Stock Equivalent may be sold, pledged,
assigned, transferred or disposed of in any manner, other than by will, the laws
of descent or distribution or pursuant to a qualified domestic relations order,
and may be exercised during the life of the Outside Director only by the Outside
Director or a permitted transferee.

     (c) Dividends. If the Company pays a cash dividend with respect to the
Shares at any time while Common Stock Equivalents are credited to an Outside
Director’s account, additional Common Stock Equivalents shall be credited to the
Outside Director’s account equal to (i) the dollar amount of the cash dividend
the Outside Director would have received had he or she been the actual owner of
the Shares to which the Common Stock Equivalents then credited to the Outside
Director’s account relate, divided by (ii) the Fair Market Value of one Share on
the dividend payment date.

     (d) Conversion. As soon as practicable following the date on which an
Outside Director ceases to be a member of the Board for any reason, or as
otherwise provided by this Plan, the Company shall deliver to the Outside
Director (or his or her designated beneficiary or estate) a number of Shares
equal to the whole number of Common Stock Equivalents then credited to the
Outside Director’s account, or at the Outside Director’s option, shall have the
Shares credited to an account for the Director with a brokerage firm of the
Outside Director’s choosing.

     (e) Stockholder Rights. An Outside Director (or his or her designated
beneficiary or estate) shall not be entitled to any voting or other stockholder
rights as a result of the credit of Common Stock Equivalents to the Outside
Director’s account, until certificates representing Shares are delivered to the
Outside Director (or his or her designated beneficiary or estate) upon
conversion of the Outside Director’s Common Stock Equivalents to Shares pursuant
to Section 10(d).

     (f) Discretionary Awards. Outside Directors may, in the sole discretion of
the Committee, receive additional Awards under this Plan, subject to such terms
and conditions as determined by the Committee in accordance with the terms of
the Plan.

11. Administration.

     (a) The Committee. This Plan shall be administered by one or more
committees appointed by the Board. If the Board does not appoint a specific
committee, the Compensation Committee of the Board, or a subcommittee appointed
by the Compensation Committee, shall administer the Plan. Each member of the
Committee shall meet such standards of independence as the Board shall determine
from time to time. With respect to Awards granted to Section 16 Persons or
intended to qualify as “performance-based” compensation under Section 162(m) of
the Code, the Committee

- 14 -



--------------------------------------------------------------------------------



 



shall consist solely of not less than two (2) Directors who both are (a)
“non-employee directors” under Rule 16b-3, and (b) “outside directors” under
Section 162(m) of the Code. The interpretation and construction by the Committee
of any provision of this Plan or of any Award Agreement or other document
evidencing the grant of any Award and any determination by the Committee
pursuant to any provision of this Plan or any such Award Agreement or other
document, shall be final and conclusive. No member of the Committee shall be
liable to any person for any such action taken or determination made in good
faith.

     (b) Delegation of Authority. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more Directors or officers of the
Company; provided, however, that the Committee may not delegate its authority
and powers (a) with respect to Section 16 Persons, or (b) in any way which would
jeopardize the Plan’s qualification under Section 162(m) of the Code or
Rule 16b-3.

     (c) Powers of the Committee. Subject to the provisions of the Plan, and in
the case of the Committee, subject to the specific duties delegated by the Board
to the Committee, the Committee shall have the authority, in its discretion:



  •   to determine the Fair Value of the Common Stock;     •   to select the
Employees and Consultants to whom Awards are granted;     •   except as provided
in Section 10, to determine whether and to what extent Awards are granted;     •
  except as provided in Section 10, to determine the number of Shares to be
covered by each Award;     •   to approve forms of agreement for use under the
Plan;     •   to determine the terms and conditions, not inconsistent with the
terms of the Plan, of each Award;     •   to construe and interpret the
provisions of the Plan;     •   to prescribe, amend and rescind rules and
regulations relating to the Plan;     •   to determine whether and under what
circumstances an Award may be settled in cash instead of Common Stock or Common
Stock instead of cash;     •   to modify or amend any Award (subject to the
restrictions contained in this Plan, including Sections 5(b) (repricing), 9
(Outside Directors) and 15(b) (rights of Participants));     •   to authorize
any person to execute on behalf of the Company any instrument required to effect
the grant of an Award approved by the Committee or provided for in this Plan;
and     •   to make all other determinations deemed necessary or advisable for
administering the Plan.

- 15 -



--------------------------------------------------------------------------------



 



12. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

     (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, the number of Shares and other Awards provided for in
Section 10 (Outside Directors), the number of shares of Common Stock which have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of an Award, and the limitations set forth in Section 4(b), as well
as the price per share of Common Stock covered by each such outstanding Award,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, spin-off or split-up or combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Award.

     (b) Dissolution or Liquidation. Subject to Sections 4(k) and 4(l) (Change
in Control), in the event of the proposed dissolution or liquidation of the
Company, to the extent that an Award has not been previously exercised, it will
terminate immediately prior to the consummation of such proposed action.

     (c) Merger or Asset Sale. Subject to Sections 4(k) and 4(l) (Change in
Control), if the Company is merged with or into another corporation, or
substantially all of its assets are sold, each outstanding Award shall be
assumed or an equivalent Award substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation. If the successor corporation
does not agree to assume an Award or to substitute an equivalent Award, the
Committee shall provide for the Participant to have the right to exercise the
Award, in whole or in part, including Awards that would not otherwise be
exercisable. If the Committee makes an Award exercisable in lieu of assumption
or substitution in the event of a merger or sale of assets, the Committee shall
notify the Participant that the Award shall be exercisable for at least fifteen
(15) days from the date of such notice, and the Award will terminate upon the
expiration of the notice period. For the purposes of this Section, an Award
shall be considered assumed if, immediately following the merger or sale of
assets, the Award confers the right to purchase, for each underlying Share
subject to the Award immediately prior to the merger or sale of assets, the
consideration (whether stock, cash or other securities or property) received in
the merger or sale of assets by holders of Common Stock for each Share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, that if the consideration received in the
merger or sale of assets was not solely common stock of the successor
corporation or

- 16 -



--------------------------------------------------------------------------------



 



its Parent, the Committee may, with the consent of the successor corporation and
the Participant, provide for the consideration to be received upon the exercise
of the Award, for each underlying Share, to be solely common stock of the
successor corporation or its Parent equal in Fair Market Value to the per Share
consideration received by holders of the Common Stock in the merger or sale of
assets.

13. Conditions Upon Issuance of Shares.

     (a) Legal Compliance. Shares shall not be issued pursuant to the exercise
of an Award unless the exercise of such Award and the issuance and delivery of
such Shares shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange or quotation system upon which the Shares may then be listed or quoted,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

     (b) Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares issuable upon exercise
of the Award are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is necessary or desirable.

14. Liability of Company. The inability of the Company to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

15. Reservation of Shares. During the term of this Plan, the Company will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

16. Amendment and Termination of the Plan.

     (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan, but no amendment shall increase the number of
Shares available for issuance under the Plan (except as contemplated by
Section 12) or increase any of the limitations provided for in Section 4(b)
without the further approval of the stockholders of the Company.

     (b) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any
Participant, unless mutually agreed between the Participant and the Committee,
which agreement must be in writing and signed by the Participant and the
Company.

- 17 -



--------------------------------------------------------------------------------



 



17. Term of the Plan. The Plan shall become effective upon its approval by the
stockholders of the Company as described in Section 23. It shall continue in
effect for new Awards until April 19, 2015, unless sooner terminated under
Section 16.

18. Tax and Social Security Indemnity. Each Participant shall indemnify the
Company against any tax arising in respect of the grant or exercise of an Award
which is a liability of the Participant but for which the Company is required to
account under the laws of any relevant jurisdiction. The Company may recover the
tax from the Participant in such manner as the Committee deems appropriate,
including:

     (a) withholding Shares or payment upon the exercise of an Award;

     (b) deducting the necessary amount from the Participant’s compensation; or

     (c) requiring the Participant to make a cash payment to the Company.

19. Options Granted to Employees of French Subsidiaries.

     (a) Purpose. Options granted under the Plan to employees of French
subsidiaries are intended to qualify under the French regulations as provided in
articles 208-1 to 208-8-2 of the French Company Act (Code des Societes). The
purpose of this Section is to specify the applicable rules for Options granted
to French Employees and shall not be applicable to any other Employee of the
Company.

     (b) General. Options granted to French Employees under the Plan are subject
to the provisions of the Plan and any related Award Agreement unless otherwise
provided in this Section.

     (c) Eligible Participants. Only Employees of French Subsidiaries are
eligible to receive Options granted pursuant to this Section. Payment of
Director fees by the Company shall not be sufficient to constitute employment
for this purpose. Employees of French subsidiaries may not be granted Options
if, at the date of grant, they hold more than ten percent (10%) of the Common
Stock of the Company.

     (d) Options. Eligible Employees may be granted Options as provided in
Section 5 of the Plan. This Section shall not apply to the grant of SARs,
Restricted Stock or Long-Term Performance Awards.

     (e) Option Price. The exercise price of each Option granted pursuant to
this Section shall be determined as set forth in the Plan but it shall not be
less than 80% of the average Fair Market Value of the Common Stock during the
twenty (20) market trading days prior to the date of the grant. The exercise
price shall remain unchanged once the Option is granted. Any authority of the
Committee to reduce the Option exercise price shall, with respect to Options
granted to Employees of French Subsidiaries, be limited to the extent that such
reduction may not be to a price less than 80% of the average Fair

- 18 -



--------------------------------------------------------------------------------



 



Market Value of the Common Stock during the twenty (20) market trading days
prior to the date of such reduction.

     (f) Exercise of the Option. Upon exercise of an Option granted pursuant to
this Section, Employees of French Subsidiaries will receive Shares of Common
Stock and may not settle any Option in cash.

     (g) Qualification of Plan. In order to have the Plan qualify in France, any
other provision of the Plan that would be inconsistent with French company law
or tax law requirements shall not apply to Employees of French Subsidiaries.

20. Options Granted to Employees of Italian Subsidiaries.

     (a) Purpose. Options granted under the Plan to Employees of Italian
Subsidiaries are intended to qualify under Italian law. The purpose of this
Section is to specify the applicable rules for Options granted to Italian
Employees and shall not be applicable to any other Employee of the Company.

     (b) General. Options granted to Italian Employees under the Plan are
subject to the provisions of the Plan and any related Award Agreement unless
otherwise provided in this Section.

     (c) Eligible Participants. Only Employees of Italian Subsidiaries may be
granted Options granted pursuant to this Section. The amount of Shares (or
related option rights) assigned to each Italian Employee shall not exceed 10% of
the voting rights in the ordinary shareholders’ meeting or 10% of the capital or
equity of the offering Company. This Section shall not apply to the grant of
SARs, Restricted Stock or Long-Term Performance Awards granted.

     (d) Option Price. The exercise price of Options granted to Italian
Employees shall be the higher of (i) the Fair Market Value determined as set
forth in the Plans, and (ii) the average closing price of the Common Stock
during the month preceding the grant date. The exercise price shall remain
unchanged once the Options are granted. Any authority of the Committee to reduce
the Option exercise price shall, with respect to Options granted to Employees of
Italian Subsidiaries, be limited to the extent that such reduction may not be to
a price less than the price calculated under (ii) above on the grant date.

     (e) Qualification of Plan. In order to have the Plan qualify in Italy, any
other provision of the Plan that would be inconsistent with Italian law shall
not apply to Employees of Italian subsidiaries.

21. Options Granted to Employees of Indian and Dutch Subsidiaries.

     (a) Purpose. The purpose of this Section is to specify the applicable rules
for Options granted to Indian and Dutch Employees and shall not be applicable to
any other Employee of the Company.

- 19 -



--------------------------------------------------------------------------------



 



     (b) General. Options granted to Indian and Dutch Employees under the Plan
are subject to the provisions of the Plan and any related Award Agreement unless
otherwise provided in this Section.

     (c) Exercise of Options. The consideration to be paid for Options exercised
by Indian and Dutch Employees under the Plan shall be limited to a “cashless
exercise”, which is delivery of a properly executed exercise notice together
with such other documentation as the Committee and any broker approved by the
Company, if applicable, shall require to effect an exercise of the Option and
delivery to the Company of the sale or loan proceeds required to pay the
exercise price.

22. Foreign Jurisdictions. In order to facilitate the making of any Award under
this Plan, the Committee may provide for special terms for Awards to
Participants who are foreign nationals or who are employed by the Company (or
its Parent or any Subsidiary) outside of the United States, as the Committee may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. In addition, the Committee may approve such supplements to, or
amendments, restatements or alternative versions of, this Plan as it may
consider necessary or appropriate for such purposes without affecting the terms
of this Plan as in effect for any other purpose, provided that no such
supplements, amendments, restatements or alternative versions shall include any
provisions that are inconsistent with the terms of this Plan, as then in effect,
unless the Plan could have been amended to eliminate such inconsistency without
further approval by the stockholders of the Company.

23. Stockholder Approval. This Plan shall be subject to approval by the
stockholders of the Company at the first annual meeting of stockholders held
subsequent to the Board of Director’s approval of the Plan. Such stockholder
approval shall be obtained as required under applicable state and federal law.
As of the date of stockholder approval, no new awards may be made under the
Existing Plans. Any awards outstanding under such plans as of the date of
stockholder approval of this Plan shall remain outstanding and shall otherwise
continue to be subject to the terms and conditions of such plans.

- 20 -